Exhibit 23.0 CONSENT OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As the independent registered public accountants of Auburn Bancorp, Inc. and Subsidiary, we hereby consent to the incorporation by reference in the registration statement (No.333-163791) on Form S-8 of our report dated September 27, 2010, with respect to the consolidated balance sheets of Auburn Bancorp, Inc. and Subsidiary as of June 30, 2010 and 2009, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the years then ended, which report appears in the June 30, 2010 Annual Report on Form 10-K of Auburn Bancorp, Inc. and Subsidiary. Portland, Maine September 27, 2010
